Citation Nr: 1643473	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for major depressive disorder (MDD) since October 1, 2012.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1977 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2013 and November 2013.  This matter was originally on appeal from rating decisions in August 2009 and November 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The RO granted a 70 percent rating for the Veteran's MDD effective October 1, 2012.  The 70 percent rating for MDD in addition to her already combined 80 percent rating for her other disabilities, resulted in a schedular 100 percent rating from October 1, 2012.  The Agency of Original Jurisdiction (AOJ) found, in the April 2016 rating decision, that the issue of TDIU was moot due to the schedular 100 percent rating.

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), however, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.  

Therefore, the Board will address the issues of whether the Veteran's MDD alone entitles her to a TDIU for purpose of establishing SMC under 38 U.S.C.A. § 1114(s), and entitlement to SMC under 38 U.S.C.A. § 1114 (s).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Since October 1, 2012, the severity of the Veteran's MDD symptoms have fluctuated between mild and severe but have been mostly productive of occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.

2.  Since February 1, 2013, the weight of the competent and probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of her service-connected MDD. 

3.  The Veteran's TDIU due to service-connected MDD is a service-connected disability rated as total, and her remaining service-connected disabilities have a combined disability rating of at least 60 percent.


CONCLUSIONS OF LAW

1.  Since October 1, 2012, the criteria for a 100 percent evaluation for MDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, since February 1, 2013, the criteria for a TDIU due to service-connected MDD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

3.  Since February 1, 2013, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5103, 5107; 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's March 2013 and November 2013 Remands, the Appeals Management Center (AMC) requested that the Veteran provide authorization for VA to obtain outstanding treatment records on her behalf, obtained available outstanding treatment records, provided her with a letter satisfying the duty to notify provisions with respect to her claim of entitlement to a TDIU, scheduled her for a VA examination to determine the current severity of her service-connected MDD, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2013 and November 2013 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's MDD is currently evaluated as 70 percent disabling since October 1, 2012.  

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.   

Significantly, DSM-IV has been superseded by a Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  Effective August 4, 2014, VA issued a final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the final rule do not apply, however, to claims that had been certified for appeal to the Board of Veterans' Appeals.  As the case was certified to the Board in October 2012 and was, thus, not pending before the agency of original jurisdiction on or after August 4, 2014, the Veteran should only be evaluated pursuant to the DSM-IV criteria.

The Veteran underwent VA examination on October 1, 2012, at which time she reported that her parents were deceased, that three sisters were living but that she tolerated them but was not close to them.  The Veteran reported that she was not emotionally close to anyone, that she had a pattern where people called her when they needed something but that no one ever called her to just socialize, that she longed for reciprocity in a relationship, and that rather than being in the role of helper/counselor, she wanted friends that just wanted to do social activities for fun.  At that time the Veteran reported that she worked as a custodian and that she remained socially isolated and to herself.  

The Veteran reported symptoms of depressed mood, anhedonia, appetite disturbance, psychomotor retardation, fatigue and loss of energy, feelings of worthlessness and excessive guilt, diminished ability to think or concentrate, and indecisiveness.  She also reported taking Wellbutrin.  The examiner noted that for VA rating purposes, the symptoms that apply to the Veteran's MDD include depressed mood, anxiety, memory impairment, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships.  The examiner did not note suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, delusions or hallucinations, inappropriate behavior, danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, or disorientation.  The examiner found that the Veteran's MDD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  A GAF of 50 was assigned.

The Veteran underwent a private psychological evaluation in December 2012 at which time it was noted that the she suffered from depressed mood most of the day nearly every day; crying spells; anhedonia; markedly diminished interest or pleasure in all activities; insomnia; fatigue, loss of energy, lethargy; mood swings, loss of self-esteem, and feelings of hopelessness and helplessness.  The evaluator noted that the Veteran described spending time alone, not wishing to interact with other people especially at work; that she did not socialize; and that she questioned her self-worth.  The evaluator noted that the Veteran reported problems with her memory and concentration and that she had difficulties following directions, remembering only bits and pieces of what someone has instructed her to do; that she could not concentrate long enough to read; and that she had a hard time making decisions, often second guessing herself.   The evaluator noted that the Veteran had a hard time envisioning her future.

Mental status examination revealed that the Veteran was cooperative, her dress was normal, and her mood was dysphoric.  She exhibited blunted affect, limited range of emotion, and her speech was marked by depressive silences.  There was no suicidal or homicidal ideation.  The evaluator noted that the Veteran experienced severe major depressive symptoms which had interfered significantly in her occupational, social and personal life.  The evaluator stated, "Her isolating behaviors, irritability, and mood swings limit her ability to initiate or to sustain work or social relationships.  Due to her problems with memory and concentration she has problems following directions and has difficulties learning new tasks.   Due to the severity and chronicity of her depressive symptoms her prognosis for recovery is poor.  I consider her permanently and totally disabled."  The evaluator diagnosed her as having depression secondary to hysterectomy, weight gain, and subsequent loss of military career.  A GAF of 37 was assigned.

The Veteran underwent VA examination in April 2014 at which time she reported that she lived alone with two dogs and seven cats, that she owned her own home, and that she spent most of her time in her home either watching television or sleeping.  The Veteran reported that she had a few friends with whom she spoke with on the phone about once a month but no one with whom she socialized and no romantic relationships.  The Veteran also reported that she was very alienated from her family and felt that they used her but were unwilling to give anything back to her.  The Veteran described 2014 as the year that she would sever all social and family connection.  She stated that he had not spoken with any of her family members since December 2013.  The Veteran reported that she was no longer working, and was able to take an early retirement package.  The Veteran reported that she had had no mental health treatment since her prior VA examination and that she was not on any psychotropic medication.  The examiner noted, that for VA rating purposes, the symptoms that apply to the Veteran's MDD include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran's thought processes appeared logical and goal directed, her thought content appeared appropriate, her immediate and remote memory appeared grossly intact, and her reality tested appeared within normal limits.  The examiner noted that the Veteran did not report experiencing hallucinations, suicidal ideation, and homicidal ideation; and she did not appear to be experiencing delusions, she was not at imminent risk of harming herself, and her judgment seemed good although her insight seemed poor.  The examiner found that the Veteran's MDD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  

In July 2014, the Veteran presented for psychiatry follow up at which time she reported that over the prior few months she had more withdrawal, isolation, despair, loneliness, difficulty sleeping, and a tendency to not answer the phone.  Mental status examiner demonstrated that she was alert, attentive, and oriented times three.  She was cooperative and reasonable and her grooming was noted to be appropriate.  Her speech was normal, her language was intact, and her mood was tearful as she discussed her grief of losing her sister, and her affect was congruent with her mood.  Thought processes and association were normal and coherent, there was no unusual thought content, and her insight and judgment were good.  There was no suicidal or violent ideation, her memory was intact, and her fund of knowledge was above average.  A GAF of 60 was assigned for major depression in partial remission.  

VA treatment records from October 2012 to October 2015 show no evidence of  inappropriate behavior, danger of hurting herself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  GAFs between 65 and 72 were assigned between September 2014 and October 2015.

In this case, the Veteran's reports to VA and private examiners of her being totally alienated from her family are inconsistent with reports she made during VA medical and psychiatric visits.  VA treatment records indicate that in August 2011, the Veteran reported that her sister had been living with her for several months because she had no place to go and other family members had turned their backs on her.  In July 2013, the Veteran's sister was noted to still be living with the Veteran.  In August 2014, the Veteran reported living with a younger sister.  She also reported that her nephew had been recently paroled from prison, and that to avoid chaos in her house, with her nephew and sister, she was living in a camper on her property.  The Veteran reported that she was angry and frustrated that her nephew was doing nothing to help or better himself and expected her to transport him to all of his appointments when she had provided a car for him to drive if he would obtain his driver's license and insure the car, which he had not done.  In September 2014, the Veteran reported that her nephew announced to her that he was ready to take his driving test.  She reported being pleased but somewhat annoyed that "this, per usual, will fall to her."  Later that month, the Veteran reported that she took her nephew to the DMV to obtain his driver's permit which necessitated her paying his $200 fine.  In October 2014, the Veteran expressed disdain for her family members who did little for her nephew.  The Veteran noted her endeavors to assist her nephew with becoming more independent and noted that she was helping him by researching car insurance and took him to an insurance agent's office.  The Veteran reported that she was beginning to assert herself more with her family, particularly those who take advantage of her kindness, that she preferred to remain in her house alone, and was working toward this by setting time limits on leaving for the family members living with her.  In November 2014, the Veteran reported that her older sister had a kidney stone surgically removed that week that occupied much of her time; that same week, she went to see Cirque de Soleil, which she reportedly enjoyed.  In December 2014, her older sister spent Christmas with her.  In February 2015, the Veteran stated that she was very concerned, annoyed, and irritated with her older sister was living further in the northern part of the state and had a major problem with hoarding.  

Thus, although the Veteran reported having no social outlets, it is obvious that she still has relationships with members of her family, especially a dependent nephew and her sisters.  

With respect to the December 2012 private evaluator's finding that the Veteran is permanently and totally disabled and assigned a GAF of 37, the Board finds the overwhelming medical evidence of record shows that the Veteran's MDD is productive of less than total occupational and social impairment; and as such, is more probative than one private evaluation as to the Veteran's occupational and social impairment due to her MDD.  In addition, there has never been any indication that the Veteran exhibited any grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In short, although symptoms of the Veteran's MDD have fluctuated, the evidence as a whole from October 1, 2012, indicates that the criteria for a 100 percent rating have not been shown.

The discussion above reflects that the symptoms of the Veteran's MDD are contemplated by the applicable rating criteria.  The effects of her disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In May 2013, the Veteran submitted her VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  She reported that her last day of employment was January 31, 2013.  

Initially, the Board notes that the October 2012 VA examiner noted that the Veteran was, at that time, working as a custodian for the prior 17 years.  The examiner indicated that this fact was notable given that the Veteran had a Ph.D.

The evaluator who conducted the December 2012 private psychological evaluation summarized that the Veteran's MDD symptoms had interfered significantly in her occupational, social, and personal life and that her isolating behaviors, irritability, and mood swings limited her ability to initiate or to sustain work or social relationships.  The evaluator noted that due to her problems with memory and concentration, she had problems following directions and difficulties learning new tasks.  In addition, the evaluator noted that due to the severity and chronicity of her depressive symptoms, her prognosis for recovery was poor.  The evaluator stated that she considered the Veteran permanently and totally disabled. 

In support of her claim, in May 2013, VA received two statements from the Veteran's friends and coworkers.  The first, from G.J., states, 

[The Veteran] and I ... were often assigned projects and activities related to maintaining the postal facility to proscribed standards of performance.  Initially it was easy to work with her as she took great pride in her work. She was very personable, dependable, a great team player and project leader as well as very active in workplace activities often volunteering to serve on various work-related recreation, and retirement committees.  However as time passed, [the Veteran] became difficult to work with, lacking motivation and often forgetting to complete or perfect a task, becoming temperamental and angry one moment, or sullen and depressed the next; smiling one minute and crying the next.  Where once she would eat lunch with us, she preferred eating alone or in her vehicle.  When asked if she was okay, she often said that it was difficult to be around people or too hard to be sociable.  There were times when [the Veteran] would report to work, but soon leave because she said that she didn't want to "be here" or that she couldn't "put up with it today".  I saw [the Veteran]'s quality of work performance drop and her interest in her day to day activities decrease.  ...  It was really disheartening to see such a once vibrant person as [the Veteran] become a sullen recluse at work.

The second, from B.R., states,

When I first met [the Veteran], she was very pleasant and sociable, and was involved in various activities, such as safety and recreation committees ...  However, over the years, I have noticed a dramatic change in her attitude, moods and interpersonal interactions with me and the other co-workers.  She has become withdrawn and distant in socializing, and no longer volunteers or participates in any activities for her job.  [The Veteran] told me on several occasions that she doesn't want to be bothered and would rather not associate with people.  When we had our holiday parties or retirement party events, she would not participate and told me that she would rather be alone.  ...  I have always hoped and prayed that [the Veteran's] condition would get better with time.  However, my hopes and prayers were in vain, it seems like [the Veteran]'s condition gets worse and worse year by year.  The [Veteran] that I met over 10 years ago was very outgoing, cheerful and very concerned with what was going on around her, to include her job.  Now, she is moody, withdrawn and antisocial.

The April 2014 VA examiner noted that as she was not an MD, she could not comment on the impairment due to the Veteran's various service-connected medical problems.  The examiner noted that the Veteran's MDD and persistent dysthymic disorder were having a severe negative impact on social relationships, mood, activity level, and quality of life.  The examiner noted that the Veteran basically did not have social relationships, that she was totally alienated from her family, did not trust anyone, and spent the vast majority of her time either in bed or lying in front of the television.  The examiner noted that the Veteran was apparently able to successfully hold down a job, though that job (custodian) was significantly below what would be expected of someone with a Ph.D.  The examiner noted that overall, the Veteran's life was empty, and it was likely her job was the one thing that kept her connected to others although even there she tended to isolate herself.  

Regarding whether the Veteran's MDD alone renders her unemployable, the Board notes that his 70 percent rating effective October 1, 2012, meets the schedular requirement for a TDIU under 38 C.F.R. § 4.16 (a). 

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that she is unable to secure and follow a substantially gainful occupation by reason of her service-connected MDD.  In making that determination, the Board has considered the Veteran's level of education, her employment history, and her level of disability due to MDD.  Although the Veteran's last employment ended due downsizing, in light of the serious MDD symptoms reported by the January 2013 private psychological evaluator and the October 2012 and April 2014 VA examiners as well as the lay statements from the Veteran's coworkers that the Veteran, the Board finds that the effects of the Veteran's service-connected MDD make it unlikely that she could secure or follow a substantially gainful occupation consistent with her educational level and occupational experience. 

Finally, although the VA examiners did not determine that the Veteran's MDD was productive of total occupational and social impairment, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Thus, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of her service-connected MDD.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is granted effective February 1, 2013, the date that the Veteran discontinued working according to her May 2013 VA Form 21-8940.  See 38 C.F.R. § 4.16 (a); see also 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 55  

SMC

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board notes that as a result of this decision, a TDIU due to service-connected MDD has been granted. Thus, for SMC purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. her TDIU due solely to service-connected MDD), and has additional service-connected disabilities (i.e. complete hysterectomy with removal of both ovaries, sleep apnea, Type II diabetes mellitus, diabetic retinopathy with bilateral cataracts, abdominal scar, residuals left bunionectomy, residuals right bunionectomy, hypertension, irritable bowel syndrome, and pelvic adhesive disease ) that are independently rated at more than 60 percent combined, the criteria for SMC at the housebound rate have been met. 

Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 70 percent for MDD from October 1, 2012, is denied.

Entitlement to a TDIU is granted from February 1, 2013.

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) is granted from February 1, 2013.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


